Citation Nr: 0217534	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  96-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain, based on an initial award.  

2.  Entitlement to a rating in excess of 10 percent for 
generalized anxiety disorder, with dysthymia and a history 
of hepatitis C, based on an initial award.  

3.  Entitlement to a rating in excess of 10 percent for 
pelvic adhesive disease, with right tubal ligation and left 
tubal blockage, based on an initial award.  

4.  Entitlement to service connection for the residuals of a 
right knee sprain.  

5.  Entitlement to service connection for costochondritis.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1986, and from August 1987 to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In as much as the veteran has expressed her 
dissatisfaction with the initial ratings assigned at the 
time of the grant of service-connection for lumbar strain, 
generalized anxiety disorder, and pelvic adhesive disease, 
the Board has recharacterized the issues as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In February 1996, the veteran testified at a personal 
hearing held at the RO in Wichita, Kansas, before a hearing 
officer.  In January 1998, the veteran testified at a 
personal hearing before the undersigned Member of the Board, 
which also was held at the RO.  During the latter hearing, 
the veteran indicated that she withdrew her appeal with 
respect to her claims regarding the left wrist, cataract in 
the left eye, and bronchitis.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Lumbosacral strain is manifested by subjective 
complaints of pain; objective findings show slight 
limitation of flexion and extension, with pain on motion.  

3.  Generalized anxiety disorder results in mild social and 
industrial impairment and occupational and social impairment 
due to mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  

4.  Pelvic adhesive disease is manifested by symptoms that 
require continuous treatment.  

5.  There is no competent medical opinion, based on review 
of the records and examination of the veteran, of a nexus, 
or link, between currently diagnosed right patellofemoral 
dysfunction and active duty service, or any incident 
therein.  

6. There is no competent medical opinion, based on review of 
the records and examination of the veteran, that the veteran 
currently has costochondritis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5295 (2002).  

2.  Neither rating criteria for generalized anxiety 
disorder, effective before or as of November 7, 1996, are 
more favorable to the veteran based on the evidence of 
record.  38 C.F.R. § 4.130, 4.132, Diagnostic Code 9411 
(1996 & 2002).  

3.  The criteria for an initial rating in excess of 10 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.130, 4.132 Diagnostic Code 9400 (1996 
& 2002).  

4.  The criteria for an initial rating in excess of 10 
percent for pelvic adhesive disease, with right tubal 
ligation and left tubal blockage, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.116 Diagnostic Code 7614 (2002).  

5.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  

6. Costochondritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

The Board finds that the March 1995, October 1996, March 
2001, and August 2002 correspondence sent to her describing 
what VA would do to assist the veteran, the evidence the 
veteran needed to provide, and the evidence the VA had, and 
a January 1996 Statement of the Case and October 1996 and 
August 2002 Supplement Statements of the Case, provided to 
both the veteran and her representative, provided notice to 
the veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim, and notice of how her claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  In addition, the veteran testified at personal 
hearings at the RO before both a hearing officer and the 
undersigned.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed 
in relation to its history.  See 38 C.F.R. § 4.41.  Where 
the question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  

A.  Lumbosacral Strain

The veteran's service medical records show that she was seen 
on a couple of occasions for complaints of low back strain.  
At separation from service, she complained of low back pain.  
Based on the service medical evidence, the RO granted her 
entitlement to service connection for lumbosacral strain.  
Subsequently, a 10 percent rating was assigned the 
disability, effective from the time of her separation from 
active duty service, November 1994.  

The veteran has expressed her dissatisfaction with the 
initial 10 percent rating assigned her low back disorder.  
She contends, in correspondence and in personal hearing 
testimony, that, because of her back condition, she cannot 
stand for long periods, cannot lift any weight, and 
experiences low backaches, discomfort and low back pain.  As 
such, she maintains that an initial disability rating in 
excess of 10 percent for her back disorder is warranted.  

The veteran's private examination report of December 1995, 
and her private outpatient treatment records for April 1995 
to March 1996, do not show reflect findings pertaining to 
her low back.  Likewise, her outpatient treatment records do 
not show that she was treated for low back problems.  

On VA examination in March 1996, the veteran's gait was 
normal, her carriage upright, and her posture erect.  Range 
of motion studies of her lumbosacral spine revealed flexion 
to 90 degrees, with pain; extension to 30 degrees, with 
pain; lateral flexion to 40 degrees, bilaterally; and 
rotation to 45 degrees, bilaterally.  X-rays of the 
lumbosacral spine revealed no abnormality.  

On VA examination in September 1998, the veteran's records 
were reviewed by the examiner, who noted that the veteran 
had no limp and walked with a heel-to-toe gait.  Examination 
of the lumbosacral spine revealed no muscle spasm and 
straight leg raising was negative.  There was tenderness 
over the posterior superior spine, bilaterally.  Range of 
motion of the low back showed flexion to 90 degrees, with 
pain; extension to 20 degrees; lateral flexion to 30 
degrees, bilaterally; and rotation to 45 degrees, 
bilaterally.  X-rays taken of the lumbosacral spine revealed 
no abnormality, to include no indication of degenerative 
disk disease or degenerative arthritis.  The diagnosis was 
chronic back pain with no objective findings.  

The veteran's VA outpatient treatment records for September 
1998 to September 2002 show that, in November 2000, 
examination of her lumbosacral spine showed marked 
tenderness on palpation.  She was able to bend, flex, and 
touch her toes, without any complaints.  Straight leg 
raising was negative.  X-rays of the lumbosacral spine 
revealed it was normal.  

The veteran's service-connected chronic low back strain is 
rated under diseases of the musculoskeletal system in VA's 
Schedule for Rating Disabilities, specifically, under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  This code provides 
that characteristic pain on motion warrants a 10 percent 
rating.  A 20 percent rating requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating requires 
severe sacroiliac injury and weakness manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a.  

In the veteran's case, the manifestations of her service-
connected lumbosacral strain meet, but do not exceed the 
criteria for a 10 percent rating under Diagnostic Code 5295.  
She has characteristic pain on motion of her lumbar spine.  
However, she does not have manifestations such as muscle 
spasm on extreme forward bending and loss of lateral spine 
motion.  Rather, medical examinations have consistently 
found no muscle spasm, and her gait normal.  She does have 
tenderness in the lumbosacral spine.  Also, in the absence 
of even more severe manifestations, as noted in the above-
mentioned paragraph, the criteria for a 40 percent 
evaluation have not been met under Diagnostic Code 5295.  
Likewise, x-rays have consistently shown her lumbosacral 
spine as normal, without any indication of arthritis.  

On the other hand, as lumbosacral strain involves loss of 
range of motion of the lumbosacral spine, the veteran's 
disability may also be rated on the basis of limitation of 
motion.  Under Diagnostic Code 5292, slight limitation of 
motion of the lumbar spine warrants a 10 percent rating.  
Moderate limitation of the lumbar spine warrants a 20 
percent rating and a 40 percent rating is warranted if there 
is severe limitation of motion of the spine.  See 38 C.F.R. 
§ 4.71a.  

On recent VA examinations, range of motion of the veteran's 
lumbosacral spine evidenced slight limitation of forward 
bending and extension, with complaints of pain on motion.  
In the absence of medical evidence showing moderate or 
severe limitation of motion of the lumbosacral spine, a 
higher, either 20 or 40 percent, rating is not warranted 
under Diagnostic Code 5292.  Id.  

As noted earlier, the United States Court of Appeals for 
Veterans Claims (Court) has expounded on the necessary 
evidence required for a full evaluation of musculoskeletal 
disabilities.  In DeLuca, 8 Vet. App. at 204-07, the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
As a musculoskeletal disability, the veteran's lumbosacral 
spine disability must be considered in light of the Court's 
guidelines in DeLuca.  However, while the veteran complains 
of low back pain, "a finding of functional loss due to pain 
must be supported by adequate pathology and evidence by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  While the 
veteran subjectively complained of pain and discomfort 
during flexion and extension of her lumbosacral spine, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  The medical findings reveal no evidence of 
atrophy of her paravertebral muscles; she was able to stand 
on her toes and heels; and the examiners have consistently 
noted no abnormal curvature of the spine.  The veteran does 
not use a cane, or other support instrument, and does not 
wear a corset.  Hence, the Board finds that, without 
objective evidence of moderate or severe limitation of 
motion of the veteran's back due to pain that is supported 
by adequate pathology, 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not provide a basis for a higher rating.  See DeLuca, 8 Vet. 
App. at 204-07.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic 
codes to evaluate the veteran's back disability, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. 
§ 4.20, see also Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  However, even if such consideration were 
appropriate, in the absence of medical evidence of fractured 
vertebra, ankylosis, or intervertebral disc syndrome, there 
is no basis for assignment of a higher evaluation under 
Diagnostic Code 5285, 5286, 5289, or 5293.  See 38 C.F.R. 
§ 4.71a.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation for her lumbosacral strain under 
38 C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment (beyond that 
contemplated by the schedular criteria), to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  See VAOPGCPREC 36-97.  As noted earlier, the 
veteran attended college, graduated with honors, and was 
looking for a job.  

B.  Anxiety Disorder

The veteran's service medical records show treatment for 
complaints of anxiety. Other service medical records show 
her claiming anxiety due to treatment of hepatitis C.  Other 
service medical records variously report borderline 
personality, situational anxiety, and adjustment disorder  
with mixed emotional features.  Another psychological 
consultation opined that the veteran's symptom picture was 
suggestive of distress reactions, secondary to ongoing 
physical health problems.  

Post-service, a private physician, in November 1995, 
reported emotional distress with the assessment of 
generalized anxiety disorder.  On VA psychiatric examination 
in April 1996, the veteran was alert, oriented, and 
cooperative, with coherent/relevant and logical speech; well 
connected and goal directed thoughts; no evidence of 
psychotic thinking; and no hallucinations or delusions.  
Calculation was normal; memory, insight and judgment were 
intact; and mood and affect were depressed.  She was working 
and related that she liked to keep busy and when not busy, 
she got nervous.  She was able to manage funds.  The 
diagnoses included generalized anxiety disorder, dysthymic 
disorder, and dependent personality disorder, with the 
examiner citing a history of hepatitis C.  

A rating action in July 1996 awarded service connection for 
generalized anxiety with dysthymia and a history of 
hepatitis C.

VA examination conducted in July 1998 shows that the veteran 
had been unable to work because of her tiredness, 
concentration, energy low self-esteem, excessive worries, 
lack of motivation, loss of interest and feeling hopeless 
and helpless.  She was attending college, but was having 
difficulty because of depression.  Objectively, she was 
cooperative, had a flat affect, had a tired appearance, and 
was in poor psychomotor condition.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 35, with a 
GAF score of 55 for the past year.  

On VA psychological evaluation in February 2001, the 
veteran's grooming and dress were appropriate.  She appeared 
was alert and oriented; mood was slightly depressed; affect 
was somewhat labile, but congruent.  She claimed four 
suicidal gestures in the past, but was not suicidal at 
testing.  She denied any delusions or hallucinations; 
insight was good; spoke softly and maintained good eye 
contact; and speech was logical and articulate.  She traced 
the source of her distress to having contracted hepatitis C 
following surgery during military service.  The diagnoses 
included major depression and a GAF score of 50 was 
assigned, with a GAF score of 55 assigned for the previous 
year.  

The veteran's VA outpatient treatment records for September 
1998 to September 2002 show treatment for various 
complaints, including difficulty with alcohol abuse.  While 
in the program, the medical note for November 2001 indicates 
that she had done well during her classes and had graduated 
college with honors.  At the time, she was looking for 
another job, appeared to be doing well in her home life, and 
was quite happy with her accomplishments.  The treating 
psychiatrist assigned the veteran's condition a GAF score of 
85.  Subsequent records show continued monthly mental health 
clinic visits for substance abuse (alcohol) education.  The 
notes for February 2002 show that she was doing pretty well, 
was seeing a boy friend, and was thinking of returning to 
school to learn more about computerized axial designs and/or 
designing web pages.  

In the veteran's case, her service-connected generalized 
anxiety is evaluated under the schedular criteria for 
evaluating psychiatric disabilities.  By regulatory 
amendment effective November 7, 1996, substantive changes 
were made to that criteria, as set forth at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  

Where laws or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Inasmuch as the RO has appropriately considered the 
veteran's claim under the former and revised criteria, there 
is no prejudice to her in the Board doing likewise and 
applying the more favorable result, if any.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

Prior to November 7, 1996, generalized anxiety disorder was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, DC 9400 
(1996).  Under this formula, a 10 percent evaluation was 
assigned where the medical evidence revealed criteria that 
were less than the criteria for the 30 percent evaluation, 
but which showed emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  

A 30 percent evaluation was assigned where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels 
as to produce definite impairment.  The term "definite" has 
been defined as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating required a showing that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132 (1996).  

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2002), a 10 percent evaluation is 
assigned where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  

A 30 percent evaluation is assigned where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130 (2002).  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.  

Applying the relevant law and regulations to the facts in 
this case, the Board finds that the record presents no basis 
for assigning a higher evaluation for generalized anxiety 
disorder under applicable schedular criteria.  In late 1995, 
the veteran reported emotional distress; however, overall, 
she was working, appeared alert, oriented with goal directed 
thoughts.  Such findings are indicative of mild social and 
industrial impairment.  

By the summer of 1998, she appears to have had an 
exacerbation of her neuropsychiatric condition, which 
subsequently resulted in treatment for alcohol abuse.  While 
undergoing treatment, she was able to continue going to 
college, but was having difficulty because of depression.  
At that time, her GAF score was at a low of 35.  Pursuant to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 31 and 40 denote some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  However, with treatment for 
alcohol abuse, of which her depression was an intricate part 
of her condition, she improved to where in 2000, she was 
assigned a GAF score of 55, denoting moderate symptoms.  By 
early 2001, her GAF score was 50, denoting serious symptoms.  
By late 2001, while still in the alcohol abuse program, she 
completed her college studies, graduated with honors, and 
was in the process of looking for a job.  At the time, she 
was doing well in her home life and was quite happy with her 
accomplishments.  At that time, a GAF score of 85 was 
assigned, which denotes minimal symptoms, good functioning 
in all areas and socially effective, with no more than 
everyday problems.  

The Board finds that, while examinations and treatment 
records show varying GAF scores, the best overall 
representative level of the degree of the veteran's 
disability due to generalized anxiety disorder is that of 10 
percent under both the criteria for rating psychiatric 
disorders effective before and as of November 7, 1996.  In 
the absence of medical evidence of greater severity than 
mild social and industrial impairment or occupational and 
social impairment due to mild or transient symptoms, which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, a rating in 
excess of 10 percent is not appropriate.  For the next 
higher rating, 30 percent, medical evidence needs to show 
definite impairment in the ability to establish or maintain 
effective and wholesome relations with symptoms productive 
of definite industrial impairment or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks due to symptoms such as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  It follows that the criteria for any 
higher evaluation (50, 70, or 100 percent), under either 
criteria, likewise are not met.  Further, because that are 
specific diagnostic codes to evaluate the veteran's 
psychiatric disorder, consideration of other diagnostic 
codes does not appear appropriate.  See 38 C.F.R. § 4.20; 
see also Butts, 5 Vet App. at 539.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation for the veteran's generalized 
anxiety disorder under 38 C.F.R. § 3.321(b)(1).  That is, 
there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment (beyond that contemplated by 
the schedular criteria), to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  See 
VAOPGCPREC 36-97.  Even while receiving treatment for 
alcohol abuse, she was attending her college classes and, as 
noted earlier, she graduated college with honors and was 
looking for a job.  

C.  Pelvic Adhesive Disease

While in service, the veteran's medical records show that 
she underwent right tubal removal in 1985.  In 1991, she was 
treated for pelvic adhesive disease with laparoscopy.  At 
the time, adhesions of the left tube were noted.  

Essentially, the veteran maintains, both in correspondence 
and at her hearings, that her gynecological cramps and pain, 
which come and go.  She may be pain free for a week, then 
the following week, she would be in pain, for which she 
takes medication.  

The veteran's private outpatient treatment records for April 
1995 to March 1996 show that she was seen in November 1995 
and reported her periods lightening, with some cramping with 
the beginning of the periods.  She gave a history of hot 
flashes.  She also complained of decreased energy, decreased 
motivation and stress.  The diagnoses included generalized 
anxiety disorder versus menopause.  Medication was 
prescribed.  In February 1996, she was using the medication 
for premenopausal symptoms, with the medication seeming to 
be controlling the condition quite nicely.  The veteran 
reported seven-day periods, feeling better during and 
following the periods, with emotional swings under better 
control.  Pelvic examination revealed no apparent acute 
findings.  The report of the veteran's March 1996 VA 
examination indicates no abdominal guarding or tenderness.  

During the veteran's September 1998 gynecological 
examination, she complained that the left tube obstruction, 
caused pain unrelated to menses.  The diagnosis was pelvic 
pain, with a history of tubal obstruction.  There was 
questionable pelvic adhesive disease.  The veteran's VA 
outpatient treatment records show that, in October 1998, she 
was seen for pelvic pain and treated for endometriosis.  In 
August 1999, when seen for complaints of pelvic pain, she 
was given the option of hormonal therapy or surgical 
treatment. She chose hormonal therapy.  On VA re-examination 
in October 2000, pelvic pain was again noted, which the 
examiner offered was probably gynecological in origin.  The 
examination addendum, dated in April 2001, notes that the 
pelvic pain was due to pelvic adhesions or other pathology.  
Analgesics were noted as the appropriate treatment.  

The veteran's pelvic adhesions are rated under gynecological 
conditions in VA's Schedule for Rating Disabilities, under 
Diagnostic Code 7614.  Under this code, disease, injury or 
adhesions of female reproductive organs are rated analogous 
to disease, injury, or adhesions of the ovary.  See 
38 C.F.R. § 4.116, Diagnostic Code 7615.  

Diagnostic Code 7615 provides that symptoms of disease, 
injury, or adhesions of the ovary that require continuous 
treatment warrant a 10 percent rating.  For symptoms that 
are not controlled by continuous treatment, a 30 percent 
rating is warranted.  Id.  

The medical evidence shows that the veteran's condition 
requires continuous treatment and use of medication.  In the 
opinion of the VA gynecologist, the veteran's pelvic 
adhesions would be appropriately treated with analgesics.  
In the absence of medical evidence of symptoms that are not 
controlled by continuous treatment, the Board finds that a 
10 percent rating is appropriate for the veteran's 
gynecological disease, to include pelvic inflammatory 
disease and right tubal ligation with left total blockage, 
and fully comports with the applicable schedular criteria.  

In addition, the Board finds that no higher evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code.  Because that are specific diagnostic codes 
to evaluate the veteran's pelvic adhesions, consideration of 
other diagnostic codes does not appear appropriate.  See 
38 C.F.R. § 4.20; see also Butts, 5 Vet App. at 539.  

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation for the veteran's pelvic adhesions under 38 
C.F.R. § 3.321(b)(1).  She has not had frequent 
hospitalization or interference with employment (beyond that 
contemplated by the schedular criteria) due to her pelvic 
disorder to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  See VAOPGCPREC 
36-97.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) the degree of the disability; and (5) the 
effective date of the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, 
whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Right Knee

Essentially, the veteran maintains, in correspondence and in 
testimony presented at her personal hearings, that her right 
knee causes her pain, occasionally gives way on her, and 
occasionally swells.  Also, she alleges that there is now 
arthritis in the knee.  She maintains that the right knee 
condition is the result of an injury she sustained while on 
active duty service.  

The veteran's service medical records show that she 
sustained right knee injury while bowling.  Her right knee 
went out on her.  It was diagnosed as a strain.  X-rays 
taken of the right knee revealed no abnormality.  Subsequent 
service medical records do not reflect any complaints or 
symptomatology associated with a right knee problem.  At 
separation from service medical evaluation, she noted a 
history of "trick" or locked knee.  The examiner noted no 
right knee instability and no history of ligamentous injury 
or fracture.  Her lower extremities were entirely normal.  

On VA examination in March 1996, the veteran complained of 
right knee popping, aching when the weather gets cold; and 
pain on squatting.  Range of motion of the right knee 
revealed flexion to 142 degrees and extension to 0 degrees, 
with no lateral laxity or anterior drawer sign noted.  X-
rays of the right knee showed that it was entirely normal, 
with no evidence of fracture, dislocation or bone 
destruction.  

VA examination report of September 1998 shows that the 
veteran does not wear a knee brace or use a cane.  Her gait 
was normal.  She could do a knee squat.  Right knee reflexes 
were normal.  Neurological testing was negative.  There was 
some patellofemoral pain on compression.  There was negative 
Lachman's test, pivot shift, McMurray maneuver, and Apley's 
test.  Ranges of motion of the right knee were full, without 
subjective complaints of pain on motion.  X-rays of the 
right knee revealed no sign of arthritis.  The veteran's 
records were reviewed and, following examination, the 
orthopedist offered that the veteran has mild patellofemoral 
dysfunction, which could be caused by mild chondromalacia of 
the patella; further, her current right knee pain is not 
connected with the veteran's active duty service.  

The veteran's VA outpatient treatment records for January 
1999 through September 2002 show that she had an MRI taken 
of her right knee in November 2000.  Other than a tear of 
the posterior horn of the medial meniscus, the right knee 
revealed no abnormality.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the veteran's case, she sustained an acute and transitory 
injury to her right knee in service.  Subsequent to that 
incident, her service medical records do not reflect any 
complaints or symptomatology associated with a right knee 
injury.  Post-service, there is no indication of any right 
knee injury residuals, to include VA examination conducted 
within two years after her separation from active duty 
service.  It was shown on recent VA orthopedic examination 
revealed mild patellofemoral dysfunction, due to mild 
chondromalacia of the patella.  However, the orthopedist 
further offered that the veteran's current right knee 
disorder is not associated with her active duty service, 
based on review of the records and personal examination of 
the veteran.  The veteran had not presented competent 
evidence to the contrary.

While the veteran may well believe that her right knee 
problems were caused by an injury she sustained to it during 
her active military service, as a lay person, without 
medical training, she is not qualified to express a medical 
opinion, which is the province of trained health care to 
enter conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology 
of that disability.  In this case, the veteran's evidentiary 
assertions regarding the relationship between any current 
right knee findings and her military service are found to be 
inherently incredible when viewed in the context of the 
total record.  While the veteran may be competent to offer 
evidence regarding symptoms, see Savage v. Gober, 10 Vet. 
App. 489 (1997), she is not competent to diagnose the 
presence of a current disability or to relate that presence 
of any current disability to any particular event or period 
of time; hence, her contention in this regard have no 
probative value.  An appropriate medical expert must 
identify such a relationship, which involves a medical 
diagnosis (and nexus to service).  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App 609, 611 (1992).  


B.  Costochondritis

Essentially, the veteran contends in correspondence and in 
personal testimony presented at her hearings that she was 
diagnosed with costochondritis in service and continues to 
experience chest pain when she bends over or stretches.  

The veteran's service medical records show that she was seen 
in September 1990 for complaints of shoulder strain and 
chest pain.  Examination found tenderness over her 
costochondral junctions.  The diagnoses were costochondritis 
and rule out early viral syndrome.  In October 1990, she was 
again seen for complaints of sharp stabbing pain from 
between her shoulder blades to her anterior chest, with 
bending forward.  The assessment was musculoskeletal chest 
pain, for which moist heat to her back and chest was 
prescribed.  Her subsequent service medical records do not 
reflect any further costochondritis findings, symptoms or 
complaints.  At separation examination in October 1994, no 
history of, symptoms, or findings pertaining to chest pain 
or costochondritis was noted.  

Post-service, VA examinations in March 1996 and September 
1998 failed to note any complaints or findings pertaining to 
chest pain or costochondritis.  Her private medica records 
for April 1995 to March 1996, as well as her VA outpatient 
treatment records for March 1998 to September 2002 show no 
active treatment for costochondritis.  She underwent 
examination in April 2001 specifically to rule out 
costochondritis.  Once again, the examination revealed the 
heart, lungs, and hemidiaphragms to be within normal limits.  
There had been no change since prior examinations.  The 
veteran's June 2001 VA fee basis orthopedic examination, 
specifically conducted pursuant to Board remand in order to 
explore her complaints of shoulder, upper back and chest 
area pain, found no physical disorder.  The examiner offered 
that there was no clinical evidence of costochondritis and 
that any such reported symptoms of intermittent discomfort 
of the right upper back pain and into the anterior chest 
were more than likely muscular strains following her bending 
forward and reaching to grab something.  

As noted earlier, to establish entitlement to service 
connection for a disability, the evidence must show that a 
disease or injury was incurred in or aggravated during 
service and that there is a disability (residuals) as a 
result of that disease or injury.  See 38 U.S.C.A. §§ 1110, 
1131.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus, or link, between the in-service injury or 
disease and the current disability (medical evidence).  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In the veteran's case, she was given a diagnosis of 
costochondritis one time while in the service.  Her 
subsequent records, both in-service and post-service, do not 
continue to show any visits, treatment or evidence of the 
same diagnosis.  On recent orthopedic examination, 
specifically conducted to evaluate the veteran for the 
presence of costochondritis found none.  

Although the veteran contends she currently has 
costochondritis, medical evidence has failed to support that 
contention.  Also, as a lay person, without medical 
training, she is not qualified to express a medical opinion, 
which is the province of trained health care to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology 
of that disability.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 294-95.  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App at 611.  



ORDER

An initial rating in excess of 10 percent for lumbosacral 
strain is denied.  

An initial rating in excess of 10 percent for generalized 
anxiety disorder, with dysthymia and a history of hepatitis 
C, is denied.  

An initial rating in excess of 10 percent for pelvic 
adhesive disease, with right tubal ligation and left tubal 
blockage, is denied.  

Service connection for the residuals of a right knee sprain 
is denied.  

Service connection for costochondritis is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

